Citation Nr: 1700361	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected varicose veins, left lower leg.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residual scar of a fragment wound.

5.  Entitlement to a compensable rating for service-connected left varicocele.

6.  Entitlement to a rating in excess of 20 percent for service-connected varicose veins, left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a March 2007 rating decision, the RO denied increased ratings for varicose veins and left varicocele, denied service connection for a low back disability, and denied reopening a claim for service connection for PTSD.  In a November 2007 rating decision, the RO granted service connection for residual scar of a fragment wound, and the Veteran disagreed with the initial 10 percent rating assigned for that disability.

In April 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at the RO in San Juan.  A transcript of that proceeding is of record.

The Board has broadened the issue of service connection for PTSD to include all acquired psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of service connection for PTSD and a low back disability and an increased rating for varicose veins are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2000, service connection for PTSD was denied in an unappealed decision; no notice of disagreement or evidence was received within one year after notice of that decision.

2.  Evidence received since that September 2000 rating decision is not cumulative of the evidence at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  The Veteran's residual scar of a fragment wound is painful but not unstable.

4.  The Veteran does not experience atrophy of both testes.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014).

 2. Evidence received since the September 2000 rating decision in connection with the Veteran's claim of entitlement to service connection for PTSD is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an initial rating in excess of 10 percent for residual scar of a fragment wound are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).

4.  The criteria for a compensable rating for left varicocele are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.115b, Diagnostic Code 7599-7523 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated August 2006, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating for left varicocele and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

With regards to the scar, the disagreement arises from the initial award of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board, therefore, finds that all notice required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran has been afforded multiple VA examinations to determine the severity of his service-connected scar and varicocele over the course of this appeal.  Each examination contains findings responsive to the applicable rating criteria.  Further, each examination included a thorough discussion of the Veteran's symptomatology relating to those disabilities.  As such, the Board finds them adequate for the purpose of deciding the issues considered herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that those VA examinations are somehow inadequate.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.





Merits

A.  New and Material Evidence

The RO previously denied the Veteran's claim of service connection for PTSD by a September 2000 rating decision.  The RO considered service treatment records and VA treatment records dated from September 1985 in denying the Veteran's claim at that time.  In the September 2000 denial, the RO determined that there was no evidence that the Veteran had ever been diagnosed with PTSD. By a letter dated September 20, 2000, the Veteran was notified of this decision and of his procedural and his appellate rights.  The Veteran did not indicate any desire to appeal that decision within one year of September 20, 2000.  Further, the Veteran's claim to reopen was not received until August 1, 2006, more than one year after the date notification of the RO's September 2000 rating decision was mailed.  Thus, the September 2000 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 2000 denial of service connection for PTSD, numerous VA treatment records, among other documents, have been associated with the Veteran's claims file.

The Board's focus is directed towards a March 2013 VA treatment record.  In that record, the Veteran was diagnosed as having PTSD.  This evidence is new as it was not of record at the time of the September 2000 denial of service connection.  It is also material as the September 2000 rating decision denied service connection because there was no evidence that the Veteran had been diagnosed as having PTSD.  Thus, because new and material evidence has been submitted, the matter is reopened.

B.  Increased Rating Claims

1.  Residual Scar

The Veteran's service-connected residual scar of a fragment wound is rated 10 percent disabling under Diagnostic Code 7804.

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.

The Veteran was afforded a VA examination in April 2010.  There, a scar on the left lower extremity at the anterior tibia mid shaft was noted.  The maximum width of the scar was one centimeter and the maximum length of the scar was one centimeter.  The area of the scar was less than six square inches.  The scar painful, but had no signs of skin breakdown.  It was superficial and there was no inflammation, edema, keloid formation or other disabling effects.

Treatment records associated with the claims file do not reveal any treatment for the Veteran's residual scar of fragment wound.  There are no other records documenting symptomatology related to the Veteran's scar.

Under Diagnostic Code 7804, a rating in excess of 10 percent is not warranted.  The evidence reflects that the Veteran has a single scar that is painful.  A rating in excess of 10 percent requires that a scar be both painful and unstable.  While there is evidence of painfulness, as discussed above, there is no evidence that the scar is in any way unstable.  Indeed, upon VA examination in April 2010, the scar was superficial with no inflammation, edema, keloid formation or any other disabling effects.  As there is no evidence that the scar is unstable, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.

B.  Left Varicocele

The Veteran's service-connected left varicocele is rated noncompensably (0 percent) disabling under Diagnostic Code 7599-7523.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 7523 provides a 0 percent rating for atrophy of one testicle.  A 20 percent rating is warranted for atrophy of both testes.

The Veteran was afforded a VA examination in October 2006.  There, a left varicocele was noted.  There was no testicular atrophy.  There was no deformity of the penis.  There was no evidence of any impact on sexual function.  It was noted that the Veteran voids well, but there is some degree of urgency.

The Veteran was afforded a VA examination in May 2010.  There, the use of aspirin was noted.  There was no evidence of erectile dysfunction, but a daytime voiding interval of less than one hour was noted as was five or more episodes of voiding per night.  Bilateral varicoceles were noted.  Imaging studies of the scrotum were performed.  The right and left testicles measured 4.1 and 4.2 centimeters long respectively.

Treatment records associated with the Veteran's claims file do not reveal further symptomatology relating to the Veteran's service-connected left varicocele.

Diagnostic Code 7523 provides that in order for the Veteran to receive a compensable disability rating, there must be atrophy of both testes.  Here, however, there is no evidence that the Veteran experiences atrophy of both testes.  Indeed, the October 2006 VA examination report revealed no evidence of atrophy of either testicle.  Likewise, the May 2010 VA examination report did not reveal any evidence of atrophy of either testicle.  Without any evidence of atrophy of both testes, a compensable rating under Diagnostic Code 7523 is not warranted.

C.  Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's scar of left varicocele.  Specifically, his respective symptoms of scar pian and testicular atrophy are addressed by the applicable rating criteria.  In sum, the schedular criteria for scars and varicocele contemplate a wide variety of symptoms relating to those disabilities, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, there is no evidence that either the scar or the left varicocele render the Veteran unemployable.  As such, the issue of a TDIU is not raised by the record and it will not be further addressed.





ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened; to this limited extent, the appeal is granted.

An initial rating in excess of 10 percent for residual scar of a fragment wound.

A compensable rating for left varicocele is denied.


REMAND

With regards to the Veteran's left lower varicose veins, the Veteran was last afforded a VA examination to determine the severity of that disability in September 2006.  Since that examination, he testified that he now uses a cane to ambulate and has done so for the past seven or so years.  Given the evidence of worsening, along with the fact that the last VA examination was conducted ten years ago, a new VA examination determining the severity of the Veteran's left lower varicose veins is necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007). 

With regards to service connection for an acquired psychiatric disorder, the Veteran was afforded VA examinations in September 2006, October 2009 and August 2012.  A review of those examination reports reveals no diagnoses of PTSD.  Subsequent to those examinations, however, the record reveals a diagnosis of PTSD, as discussed above.  Given the recent treatment reports reflecting a diagnosis of PTSD, a new and contemporaneous VA examination is necessary to determine the nature and etiology of any acquired psychiatric disorder, including PTSD.  Further, the examiner should consider the possibility the Veteran experiences a psychiatric disorder secondary to his service-connected diabetes mellitus.  See December 2012 Argument of Veteran's Representative.  

With regards to service connection for a low back disability, the Veteran was afforded a VA examination in August 2007.  There, the examiner opined that it was less likely as not that the Veteran's low back disability was caused by or a result of service-connected varicose veins.  During his hearing before the undersigned, the Veteran testified that he began experiencing low back pain during service.  See Board Hearing Transcript at 4.  Given that evidence, an addendum opinion addressing whether the Veteran's low back disability is related to service is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this matter is being remanded, updated VA treatment records should be obtained.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left leg varicose veins.  The electronic claims folder must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.

2.  Schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be made available to and reviewed by the examiner. 

The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DSM-IV and DSM-5. (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied in this case, as it was certified to the Board before August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014)).

If the Veteran meets the criteria for a DSM-IV diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

For each psychiatric disorder diagnosed, the examiner should address the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that such disorder had its onset in or is otherwise related to service?

b.  Is it at least as likely as not (50 percent or greater probability) that such disorder is proximately due to service-connected diabetes mellitus?

c.  Is it at least as likely as not (50 percent or greater probability) that such disorder is aggravated beyond its normal course by service-connected diabetes mellitus?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Forward the claims file to the VA examiner who provided the August 2007 VA examination to obtain an additional addendum opinion.  If the examiner is not available, another equally qualified physician may provide the opinion.  The electronic claims folder must be made available to and reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability had its onset in service or is otherwise related to service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the lay statements of records. Specifically, the examiner must discuss the Veteran's testimony that low back pain began in service.

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


